FORD, J.,
concurring.
While I concur in the majority opinion's rationale, I am more persuaded as to the soundness of the trial court's decision by another cogent submission in this case In my view, the affidavit of appellee's office manager provided a more than ample predicate for summary judgment itself, without any need for referenced incorporation of the promissory note involved here. That affidavit amplified the pleadings here. It stated in unequivocal fashion that it was made by appellee's office manager who averred under oath that a loan existed between appellants and appellee, that the loan was delinquent, and that the amount due and owing was $5,442.25. Since appellants failed to file an answer to appellee's complaint, and also failed to file any matter contra this aspect of appellee's motion for summary judgment with its attendant affidavit, the trial court had no alternative but to grant summary judgment. The promissory note in question, in this writer's view, is in the character of a nonissuable plea, and thus does not determine the merits of this case. Thus, the affirmation of the trial court's order is most proper.